DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, showing 1 or more than 2 tie rods, the 1st oblong aperture parallel to the tie rod and clearly show the hinge linkage 802, see 112 2nd paragraph rejection below, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

The drawings are objected to because:

    PNG
    media_image1.png
    641
    1726
    media_image1.png
    Greyscale

As seen above, fig 1 shows the 1st oblong aperture in a different plane as the tie rod 81, while in fig 4, the aperture is in the same plane. Correction or explanation is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the word “means”. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires that the mechanism comprises “at least one tie rod”. The limitation is indefinte since the device is not capable of having more than 2 tie rods. Furthermore, the application fails to illustrate and describe how it works with only one tie rod. As shown and described, the device comprises 1st and 2nd tie rods. Therefore, in order to continue with the examination, the limitation will be examined as having 1st and 2nd tie-rods (81 and 82). Correction is required.

The claim further requires that the tie rods have ends linked to the 1st and 2nd levers according to hinged linkages. The limitation is indefinite since each tie rod ends are linked to respective levers, not that the ends are linked to both levers. Correction is required

    PNG
    media_image2.png
    506
    962
    media_image2.png
    Greyscale

Also, the limitation requries that at least one of the hinged linkages has a first oblong aperture parallel to the tie rod. The limitation is indefinite since, as seen above, the oblong apertures 811 and 812 are on the tie rods, not on the hinged linkages 801, 802.
Furthermore, the 1st oblong aperture 811 is not parallel to the tie rod 81. As seen, the oblong aperture 811 is along a longitudinal extension of the tie rod. The only aperture parallel is the 2nd oblong aperture 812. 

Furthermore, the previous indefinite limitation is based on fig 4, which shows the apertures on the tie rod 81, but in fig 1, it appears that is on another struture. Are these two figures different species? Correction is required.

The limitaiton is also indefinite since the claim recites the 1st oblong aperture interact with the hinge linkages. However, there is no support for any of the linkages. The drawigns and specification only provides support for the 2nd linkage 802 interacting with the aperture. Correction is required.

The claim requries hinged linkages. The specification defines them as 801 and 801.

    PNG
    media_image3.png
    537
    794
    media_image3.png
    Greyscale

As seen above, is clear what is 801, in dark above. However, 802 is pointing the pin slot connection. Soit is unclear what he is claiming as hinge linkage 802.

Finally, the claim further requires that the handle, 1st and 2nd levers and the tie rods form a deformable assembly. At the instant, it is unclear how these elements will deform. At the instant, the elements will just move from one position to another, not deform, i.e. change in the shape. Correction is required. 

Allowable Subject Matter
Claim 1 are provisionally allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
At the instant, the prior art fails to dislcose the invention as claimed and interpreted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 26, 2022